Title: From John Adams to James McHenry, 27 July 1799
From: Adams, John
To: McHenry, James



Sir
Quincy July 27, 1799

I have recd your favour of the 20th. and have no Objection to the plan you propose of raising a Company of Cavalry.—“Our means”! I never think of our means without shuddering! All the Declamations as well as Demonstrations of Trenchard & Gordon, Bolingbroke Bernard & Walpole, Hume, Burgh and Burke, rush upon my Memory and frighten me out of my Witts. The system of Debts and Taxes is levelling all Governments in Europe. We have, a Career to run to be sure and some  before Us time to pass before We arrive at the European Crisis. But We must ultimately go the same way. There is no practicable or imaginable Expedient to escape it, that I can conceive.

J. Adams